PER CURIAM.
This is a proceeding in mandamus. The trial court issued a mandatory 'writ ordering and directing the *19commissioner of insurance to pay plaintiff some $1,900 with interest and costs found to be -due the plaintiff on a hail insurance policy. .
The commissioner, being dissatisfied with the judgment, brings the case here on appeal.
We have gone carefully over the record in this case and are satisfied that the judgment is right, but inasmuch as the Legislature (chapter 116, Laws 1933) abolished the hail insurance department, no further litigation will arise under this law, and- an opinion in this case would serve no useful purpose.
The judgment and order appealed from are affirmed.
All the Judges concur.